1

2

3                             UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                ***

6     NATIONSTAR MORTGAGE LLC dba MR.              Case No. 3:17-cv-00646-MMD-CBC
      COOPER,
7                                                                  ORDER
                                    Plaintiff,
8           v.

9     SNOWDOWN HOMEOWNERS
      ASSOCIATION, CORPORATION,
10
                                Defendants.
11

12   I.    SUMMARY

13         This dispute arises from the foreclosure sale of property to satisfy a homeowners’

14   association lien. Before the Court is Plaintiff Nationstar Mortgage, LLC’s (“Nationstar”)

15   motion for summary judgment (ECF No. 28). The Court has reviewed Defendant

16   Snowdown Homeowners Association’s (“HOA”) response (ECF No. 31) as well as

17   Nationstar’s reply (ECF No. 36).

18         Additionally before the Court is the HOA’s motion for summary judgment (ECF No.

19   32). The Court has reviewed Nationstar’s response (ECF No. 35). No reply was filed.

20         The Court grants Nationstar’s motion for summary judgment based on 12 U.S.C. §

21   4617(j)(3) (“Federal Foreclosure Bar”) and accordingly denies the HOA’s motion for

22   summary judgment as moot.

23   II.   BACKGROUND

24         The following facts are undisputed unless otherwise indicated.

25         Jefferson Campbell (“Borrower”) executed a note (“Note”) and first deed of trust

26   (“DOT”) that was recorded on June 11, 2004, in exchange for a loan in the amount of

27   $130,000 (“the Loan”) to purchase real property (“Property”) located within the HOA at

28   8331 Tramway Drive #6, Stateline, NV 89449. (ECF No. 28 at 4-5.)
1           The Federal National Mortgage Association (“Fannie Mae”) purchased the Loan in

2    August 2004 and thereby obtained a property interest in the DOT. (Id. at 5.)

3           The beneficial interest in the DOT was assigned to various entities and eventually

4    to Nationstar on July 26, 2012. (See id.)

5           The Borrower failed to pay HOA assessments, and the HOA’s agent recorded a

6    lien for delinquent assessments, a notice of default and election to sell, and a notice of

7    foreclosure sale. (Id. at 7.) The sale (“HOA Sale”) took place on February 19, 2013, and

8    the HOA acquired the Property. (Id.)

9           Fannie Mae owned the DOT at the time of the HOA Sale, and Nationstar was

10   Fannie Mae’s contractually authorized loan servicer. (Id. at 5.)

11   III.   LEGAL STANDARD

12          “The purpose of summary judgment is to avoid unnecessary trials when there is no

13   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

14   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

15   the discovery and disclosure materials on file, and any affidavits “show that there is no

16   genuine issue as to any material fact and that the moving party is entitled to a judgment

17   as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

18   “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

19   find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

20   suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

21   Where reasonable minds could differ on the material facts at issue, however, summary

22   judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

23   raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

24   parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

25   902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

26   (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

27   inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

28   Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

                                                   2
1           The moving party bears the burden of showing that there are no genuine issues of

2    material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

3    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

4    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

5    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

6    produce specific evidence, through affidavits or admissible discovery material, to show

7    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

8    and “must do more than simply show that there is some metaphysical doubt as to the

9    material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

10   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

11   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

12   Anderson, 477 U.S. at 252.

13   IV.    NATIONSTAR’S MOTION FOR SUMMARY JUDGMENT (ECF NO. 28)

14          Nationstar argues that the Federal Foreclosure Bar protects Fannie Mae’s interest

15   in the DOT. (ECF No. 28 at 9.) The Federal Foreclosure Bar prohibits nonconsensual

16   foreclosure of Federal Housing Finance Agency (“FHFA”) assets. Berezovsky v. Moniz,

17   869 F.3d 923, 925 (9th Cir. 2017). As a result, the Federal Foreclosure Bar generally

18   protects Fannie Mae’s property interests from extinguishment if Fannie Mae was under

19   FHFA’s conservatorship, did not consent to such extinguishment, and possessed an

20   enforceable property interest at the time of the HOA Sale. See id. at 933.

21          The first two factors are satisfied because the Court grants Nationstar’s request for

22   judicial notice (ECF No. 28 at 8) of the following: (1) facts derived from recorded

23   documents; (2) FHFA’s statement available on the federal government’s website

24   regarding FHFA’s policy not to consent to the extinguishment of property of the

25   Enterprises—including Fannie Mae; and (3) the fact that Fannie Mae was placed under

26   FHFA’s conservatorship in 2008 per FHFA’s website. See Disabled Rights Action Comm.

27   v. Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that a court

28   may take judicial notice of a government agency’s records and other undisputed matters

                                                     3
1    of public record under Fed. R. Evid. 201); Eagle SPE NV 1, Inc. v. S. Highlands Dev.

2    Corp., 36 F. Supp. 3d 981, 986 n.6 (D. Nev. 2014) (taking judicial notice of document on

3    the Federal Deposit Insurance Corporation’s website).

4           The third factor—whether Fannie Mae possessed an enforceable property interest

5    at the time of the HOA Sale—is also satisfied because it is undisputed. (See ECF No. 28

6    at 5; see generally ECF No. 31 (failing to dispute this fact).)

7           Thus, the Court finds that the Federal Foreclosure Bar protected Fannie Mae’s DOT

8    from extinguishment given that Fannie Mae held an enforceable interest in the Property at

9    the time of the HOA Sale, was under the conservatorship of FHFA at the time of the HOA

10   Sale, and did not consent to the HOA Sale extinguishing or foreclosing Fannie Mae’s

11   interest in the Property. Accordingly, the HOA Sale did not extinguish Fannie Mae’s

12   interest in the Property, and the DOT therefore continues to encumber the Property.

13          The HOA argues that the FHFA’s failure to consent to extinguishment of Fannie

14   Mae’s interest, “in conjunction with the lack of due process or procedural safeguards in

15   [the Federal Foreclosure Bar] or in any procedures adopted by [the FHFA],” violated the

16   HOA’s procedural due process rights. (ECF No. 31 at 10-11.) To obtain relief on a

17   procedural due process claim, the plaintiff must establish the existence of “(1) a liberty or

18   property interest protected by the Constitution; (2) a deprivation of the interest by the

19   government; [and] (3) lack of process.” Portman v. County of Santa Clara, 995 F.2d 898,

20   904 (9th Cir. 1993). The HOA contends that it has a protectable property interest in the

21   superpriority portion of its lien and that the Federal Foreclosure Bar deprived the HOA of

22   the ability to foreclose on that lien. (ECF No. 31 at 7-8.) But Nationstar argues that the

23   Federal Foreclosure Bar does not impair the HOA’s ability to foreclose on the superpriority

24   portion of its lien. (ECF No. 36 at 2.) The Court agrees with Nationstar. The Federal

25   Foreclosure Bar does not prohibit or delay a homeowners association’s foreclosure—it

26   merely preserves the federal property interests following the foreclosure. See Skylights

27   LLC v. Byron, 112 F. Supp. 3d 1145, 1154 (D. Nev. 2015) (“The HOA's lien, which attached

28   prior to FHFA’s placing of Fannie Mae into conservatorship, is not extinguished by section

                                                   4
1    4617(j)(3) and does not lose its priority status, so the HOA is not deprived of its property

2    interest.”). The HOA further argues that the Federal Foreclosure Bar creates an

3    indeterminate delay in the foreclosure process (ECF No. 31 at 9-10), but the Court agrees

4    with Nationstar that the Federal Foreclosure Bar imposes no delay at all (see ECF No. 36

5    at 4). The HOA was free to foreclose on the superpriority portion of its lien once it complied

6    with all state law obligations.

7           Accordingly, the Court grants Nationstar’s motion for summary judgment.

8    V.     CONCLUSION

9           The Court notes that the parties made several arguments and cited to several cases

10   not discussed above. The Court has reviewed these arguments and cases and determines

11   that they do not warrant discussion as they do not affect the outcome of the motions before

12   the Court.

13          It is therefore ordered that Nationstar’s motion for summary judgment (ECF No.

14   28), seeking judgment in its favor on its quiet title and declaratory relief claims, is granted.

15   The Court declares that the HOA Sale did not extinguish Fannie Mae’s interest in the

16   Property, and the HOA’s interest in the property is subject to the DOT.

17          It is further ordered that the HOA’s motion for summary judgment (ECF No. 32) is

18   denied as moot.

19          It is further ordered that the Clerk of the Court enter judgment in favor of Nationstar

20   and close this case.

21          DATED THIS 5th day of February 2019.

22

23
                                                        MIRANDA M. DU
24                                                      UNITED STATES DISTRICT JUDGE

25

26

27
28

                                                    5
